People v Edney (2016 NY Slip Op 06691)





People v Edney


2016 NY Slip Op 06691


Decided on October 12, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-04291

[*1]People of State of New York, respondent,
vHerbert Edney, appellant.


Richard M. Langone, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Jacqueline Rosenblum and Monica M. C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Delligatti, J.), dated March 28, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In 1974, the defendant was convicted, upon a jury verdict, of manslaughter in the first degree, kidnapping in the first degree, and kidnapping in the second degree in connection with the killing of an eight-year-old child (see People v Edney, 47 AD2d 906, affd 39 NY2d 620). Upon his release on parole in 2011, he was required to register as a sex offender, since he was convicted of kidnapping a child who was not his own, even though there was no evidence that his crime involved a sexual act or had a sexual motive (see Correction Law § 168-a[2]; People v Knox, 12 NY3d 60, 64; People v Cintron, 46 AD3d 353, 354, affd sub nom. People v Knox, 12 NY3d 60; People v Taylor, 42 AD3d 13, 14). Contrary to the defendant's contention, the application of Correction Law article 6-C to him was proper (see People v Knox, 12 NY3d at 64; People v Cintron, 46 AD3d at 354; People v Taylor, 42 AD3d at 14).
The record established, by clear and convincing evidence, the defendant's failure to accept responsibility (see People v Jamison, 137 AD3d 1742, 1743). The Supreme Court providently exercised its discretion in denying the defendant's application for a downward departure from his presumptive risk level made on the basis of his age (see People v Vegh, 134 AD3d 1084; People v Torres, 124 AD3d 744, 746).
The defendant's remaining contentions are without merit or not properly before this Court.
Accordingly, the Supreme Court properly designated the defendant a level three sex offender.
RIVERA, J.P., CHAMBERS, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court